DETAILED ACTION
Drawings
The drawing filed on 11/19/2020 is in compliance with MPEP 608.03 and therefore is accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

AMENDMENT TO THE CLAIMS
Claims 20-29 are renumbered in the original Claims set to be Claims 19-28 because Claim 19 has been skipped.

Allowable Subject Matter
Claims 9-20 are allowed.
As of Claim 9: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 9 that includes, “controlling a display unit to display identifiers that correspond to a plurality of imaging devices; receiving a display instruction to display one or more operational instructions while controlling the display unit to display the identifiers that correspond to the plurality of imaging devices, the one or more operational instructions are shared in common among the plurality of imaging devices; controlling the display unit to display the one or more operational instructions in response to receiving the display instruction; receiving a user operation 
 	As of Claims 10-18: Claims 10-18 depend on Claim 9 and are allowed as well.
 	As of Claim 20: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 20 that includes, “receiving, with the electronic processor, a display instruction to display one or more operational instructions while controlling the display unit to display the identifiers that correspond to the plurality of imaging devices, the one or more operational instructions are shared in common among the plurality of imaging devices; controlling, with the electronic processor, the display unit to display the one or more operational instructions in response to receiving the display instruction; receiving, with the electronic processor, a user operation that selects one operational instruction from the one or more operational instructions while controlling the display unit to display the one or more operational instructions; and controlling, with the electronic processor, a communication interface to transmit the one operational instruction to the plurality of imaging devices in response to receiving the user operation.”
	As of Claims 21-27: Claims 21-27 depend on Claim 20 and are allowed as well.
 	As of Claim 28: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 28 that includes, “receive a display instruction to display one or more operational instructions while controlling the display unit to display the identifiers that correspond to the plurality of imaging devices, the one or more operational instructions are shared in common among the plurality of imaging devices, 5 control the display unit to display the one or more operational instructions in response to receiving the display instruction, receive a user operation that selects one operational instruction from the one or more operational instructions while controlling 
 	As of Claim 29: Claim 29 depend on Claim 28 and are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IRIE et al. (US 2017/0163871 A1) teaches in paragraph [0101] the control communication unit 110 performs wireless communication with the base station apparatus BS which is accommodated in the mobile communication network NW in response to an instruction from the overall control unit 101. The wireless communication is used to transmit and receive various types of file data, such as voice data and image data, and electronic mail data or to receive, for example, web data or streaming data. In this example, the control communication unit 110 of the smart phone 100 transmits various operation instruction inputs to the imaging device 10 or receives, for example, a live view image and an image obtained by a main imaging operation from the imaging device 10. In addition, the control communication unit 110 can perform wireless communication with the plurality of imaging devices 10.
Shirasaka (US 2007/0089060 A1) teaches in paragraph [0041]  a model identifier display means for displaying a model identifier of each of the plurality of imaging devices; and the selection means receives a selection instruction specifying either one of the displayed model identifiers, and 
MATSUDA et al. (US 2015/0029350 A1) teaches An imaging apparatus of the present invention, which is capable of wireless communication, images a peripheral imaging apparatus from among a plurality of peripheral imaging apparatuses around the imaging apparatus; detects predetermined information by which identification information identifying the peripheral imaging apparatus is identifiable from within the imaging frames; identifies the identification information by analyzing the detected predetermined information; selects a peripheral imaging apparatus to be a target for predetermined processing from among the plurality of peripheral imaging apparatus by using the identified identification information; and performs the predetermined processing with the selected peripheral imaging apparatus via the wireless communication (See Abstract).
Chang et al. (US 9,503,626 B2) teaches FIG. 3 illustrates a GUI that is provided to select at least one of the plurality of cameras 200. Referring to FIGS. 2 and 3, the image display apparatus 100 determines which camera 200 is connectable currently through the first communication unit 110, or displays on the display unit 120 a GUI I upon receiving a request signal for the connection from the cameras 200. A user may connect the plurality of cameras 200 and the image display apparatus 100 after installing or fixing the cameras 200 at a proper location, or may select at least one of the plurality of cameras 200 to transmit the photographing signal. As shown therein, if a user selects the camera 200, a selection mark is displayed. The cameras 200 may be identified by their own authentication number, by manufacturers, or by an installation location (Col. 5, lines 25-47).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697